Citation Nr: 1231204	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  04-32 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1980.  

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2003 rating decision in which the RO denied service connection for residuals of a low back injury.  In July 2004, the Veteran filed a notice of disagreement (NOD). A statement of the case (SOC) was issued in July 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2004.

In August 2005, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In July 2006, the Board recharacterized the claim on appeal (as reflected on the title page), and remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claim (as reflected in a February 2009 supplemental SOC (SSOC)) and returned this matter to the Board.

In May 2009, the Board again remanded the claim on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claim (as reflected in a June 2010 SSOC) and returned this matter to the Board.

In August 2010, the Board denied the claim for service connection for a low back disability.  The Veteran appealed the August 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2011, the Court granted the Joint Motion for Remand (Joint Motion) filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the Joint Motion.  

In December 2011, pursuant to the Court's Order, the Board remanded the claim on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claim (as reflected in an August 2012 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

Unfortunately the claims file reflects that further action in this appeal is warranted, even though such action will, regrettably, further delay an appellate decision on this matter.  

A remand by the Board confers upon on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where... the remand orders of the Board...are not complied with, the Board itself errs in failing to insure compliance."  Id.  

In the December 2011 remand, the Board discussed that, via the May 2011 Joint Motion, the parties found that there were insufficient findings regarding whether the Veteran had a preexisting back injury and if so, whether it had been aggravated during service.  See May 2011 Joint Motion for Remand, at p. 4.  The Board was faulted for not adequately addressing the factual predicate upon which the January 2009 VA examiner based his opinion, i.e., whether the Veteran suffered a high school football injury and if so, the extent of that injury.  The Board was further directed to consider the adequacy of the January 2009 VA examination in light of the fact that the examiner attributed the Veteran's current back problems to a pre-service football injury that was not noted upon entry into service.  See May 2011 Joint Motion for Remand, at p. 4. 

Accordingly, as none of the existing medical opinions of record discussed whether the Veteran's scoliosis, which had been noted upon entry as a preexisting condition, was aggravated by service, the claim was remanded so that the Veteran could be scheduled for another VA orthopedic examination and an appropriate opinion.  The Board directed that the examiner discuss whether a low back disability-specifically scoliosis-had clearly and unmistakably preexisted service, and if so, whether the current low back disability was clearly and unmistakably the result of aggravation of a preexisting disability during service.  If the Veteran's low back disability was not the result of aggravation of a preexisting disability during service, the examiner was requested to opine as to whether the low back disability had its onset during service or was otherwise medically related to in-service injury or disease.    

The Veteran underwent VA examination in March 2012, and the examiner noted review of the claims file.  The examiner opined that the Veteran's current degenerative disc disease of the lumbar spine was not due to his period of service because any injury which had occurred during service would not have been severe enough to cause the herniated disc and history of degenerative disc disease that the Veteran suffered from just prior to his 1990 back surgery.  The examiner also stated that the Veteran's degenerative disc disease in the low back was not felt to have preexisted his period of service.  However, despite the Board's specific instructions, the March 2012 VA opinion makes no mention of whether the Veteran's scoliosis, which had been noted upon entry as a preexisting condition, had clearly and unmistakably preexisted service, and if so, whether the current degenerative disc disease of the lumbar spine was the result of aggravation of the preexisting disability.  Thus, remand is required to ensure compliance with the Board's December 2011 remand.  See Stegall, 11 Vet. App. at 271.   

Accordingly, the RO should forward the claims file to the physician who performed the March 2012 VA examination (Dr. J.M.R.), for an addendum opinion regarding whether the Veteran's scoliosis, which was noted upon entry as a preexisting condition, clearly and unmistakably existed prior to service entrance, and, if so, was clearly and unmistakably not aggravated by service.  To provide clearly-stated rationale for the conclusions reached, the examiner should review the entire claims file.  The RO should only arrange for further examination of the Veteran if Dr. J.M.R. is unavailable, or if further examination of the Veteran is deemed necessary. 

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claim for service connection (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.  

Prior to obtaining further medical opinion in this case, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the appellant another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby remanded to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, the Veteran's entire claims file should be forwarded to the physician who examined the Veteran in March 2012 (Dr. J.M.R.), for an addendum opinion addressing whether the Veteran has a preexisting low back disability that was aggravated by service. 

Based in review of the claims file, the physician should provide an opinion, consistent with sound medical principles, as to whether the Veteran's scoliosis, which had been noted upon entry as a preexisting condition (1) clearly and unmistakably existed prior to service entrance, and, if so (2) whether the disability was clearly and unmistakably not aggravated (i.e., permanently worsened beyond the natural progression) during or as a result of service.  

If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility, to obtain a medical opinion addressing the questions posed above.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

In rendering the requested opinion, the physician should specifically consider the service treatment records, the 
June 2003 and August 2005 reports of Dr. Pappas, the September 2004 report of Dr. Tyler, the January 2009 VA examination report, the March 2012 VA examination report, along with all other post-service medical evidence, and the Veteran's contentions.  

For each disability of the low back that is found not to have clearly and unmistakably existed prior to service, the examiner is to opine as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disability had its onset in, or is otherwise medically-related to the Veteran's military service, to include injury therein.

The physician should set forth all examination findings (if any), along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After accomplishing all requested action, and any additional action deemed warranted, the RO should adjudicate the claim for service connection for low back disability in light of all pertinent evidence and legal authority (to include 38 U.S.C.A. § 1111 and Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004)).

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered (to specifically include 38 U.S.C.A. § 1111), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.
 
The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


